 1

 2

 3                                                                        JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   PAMELA MARJORIE HALL,                     ) Case No.: CV 19-1713-DMG (ASx)
                                               )
12                Plaintiff,                   )
                                               ) ORDER OF DISMISSAL WITH
13         vs.                                 ) PREJUDICE [14]
                                               )
14   BRITISH AIRWAYS PLC,                      )
                                               )
15                Defendant.                   )
                                               )
16                                             )
                                               )
17                                             )
                                               )
18                                             )
19

20         Pursuant to the parties’ Stipulation, and good cause appearing,
21         IT IS HEREBY ORDERED that the above-captioned action is hereby
22   dismissed with prejudice, with each party to bear its own costs and attorney’s fees.
23

24   DATED: May 24, 2019                    _________________________________
25                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
26

27

28
